Case: 13-12425    Date Filed: 02/05/2014   Page: 1 of 3


                                                        [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 13-12425
                            Non-Argument Calendar
                           _____________________

                 District Court No. 2:12-cv-00117-MEF-SRW

OLAF CHILDRESS,
                                                         Plaintiff-Appellee,

                                     versus


L. P. WALKER, in his individual capacity,
O. V. CHAVEZ, in his individual capacity,
                                                        Defendants-Appellants,

CITY OF MONTGOMERY POLICE DEPARTMENT,
MONTGOMBERY COUNTY, ALABAMA, et al.,

                                                         Defendants.
                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Alabama
                        ________________________


                              (February 5, 2014)

Before TJOFLAT, JORDAN, and HILL, Circuit Judges.
              Case: 13-12425      Date Filed: 02/05/2014   Page: 2 of 3


PER CURIAM:

      Olaf Childress brought this action against L.P. Walker and O.V. Chavez

under 42 U.S.C. §§ 1983 and 1985 for violations of his First and Fourth

Amendment constitutional rights in connection with his arrest for disorderly

conduct while handing out political pamphlets. Childress also alleged several state

law claims.

      The defendants are the police officers who arrested Childress and who claim

qualified immunity from this lawsuit. They assert that they had, at the very least,

arguable probable cause to arrest Childress, and, therefore, did not violate any of

his clearly established constitutional rights. The district court disagreed, however,

holding that Childress alleged and the undisputed evidence supports the conclusion

that he was entitled to be where he was at the time of his arrest. Furthermore, the

district court noted the total absence from the record of any evidence that Childress

was forcing anyone to take his pamphlets, was using loud, abusive, or profane

language, was making threats or obscene gestures, or was blocking pedestrian or

vehicular traffic at the time of his arrest. Accordingly, based upon the record at

this time, the district court held that the officers did not have arguable probable




                                           2
                Case: 13-12425      Date Filed: 02/05/2014      Page: 3 of 3


cause to arrest Childress and denied their request for qualified immunity as to his

Fourth and First Amendment claims. 1

       The officers brought this appeal of the district court’s denial of qualified

immunity on Childress’ First and Fourth Amendment claims, arguing that they did

have arguable probable cause to effect Childress’ arrest.

       Childress has failed to file a brief in response to defendants’ appeal. We

have considered the effect of this failure and would reverse if appellants had made

a showing of prima facie error. However, our review of the record and the district

court’s thoughtful opinion leads us to conclude that the judgment of the district

court is due to be

       AFFIRMED.




       1
        The district court correctly held that Childress’ First Amendment claim depends upon
whether his Fourth Amendment rights were violated by his arrest.
                                              3